UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6407



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMJADIA PORTER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-94-37, CA-97-690-7)


Submitted:   June 15, 2000                 Decided:   June 22, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Emjadia Porter, Appellant Pro Se. Karen Breeding Peters, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emjadia Porter appeals the district court’s order denying his

Fed. R. App. P. 4(a)(6) motion to reopen the time in which he may

file an appeal from the district court’s order granting in part and

denying in part his 28 U.S.C.A. § 2255 (West Supp. 2000) motion and

denying his application for a certificate of appealability.      We

have reviewed the record and the district court’s opinion and find

no reversible error.     See United States v. Porter, No. CR-94-37,

CA-97-690-7 (W.D. Va. Mar. 13, 2000).    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.    We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          DISMISSED




                                  2